January 30, 2014 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC20549 Re:City National Rochdale Funds: Registration Statement on Form N-14 (File No. 333-191583) Ladies and Gentlemen: On behalf of our client, City National Rochdale Funds (formerly CNI Charter Funds), a Delaware statutory trust (the “Trust”), we are filing Pre-Effective Amendment No. 4 to the Trust’s Registration Statement under the Securities Act of 1933, as amended, on Form N-14, including exhibits thereto.The Combined Prospectus and Proxy Statement contained in this filing relates to the reorganization of the City National Rochdale Diversified Equity Fund, a separate series of the Trust, with and into the City National Rochdale U.S. Core Equity Fund, also a separate series of the Trust. Please call the undersigned at (714) 830-0679 or with any comments or questions relating to the filing. Sincerely, /s/Laurie A. Dee Laurie A. Dee
